Citation Nr: 0124798	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
May 1945, and he died in March 2000 while an inpatient at the 
Houston Department of Veterans Affairs (VA) Medical Center 
(MC).  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Houston VA Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  In August 2001, the appellant and her daughters 
testified at a Board hearing at the RO.  

The RO denied the appellant's claim for benefits under 38 
U.S.C. § 1318 on the basis that the veteran was not rated 
totally disabled for the statutory period.  A review of the 
record shows that he was awarded a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective in March 1991.  He died approximately 
nine years later.  Based on the substance of the appellant's 
arguments in her notice of disagreement and substantive 
appeal, the Board finds that she has perfected an appeal 
regarding the issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  

However, the Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the U.S. Court of Appeals for the Federal 
Circuit in its decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision the Federal Circuit directed VA to conduct expedited 
rulemaking which will either explain why certain regulations 
(38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106) are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.  

REMAND

The appellant has also claimed entitlement to DIC benefits 
based on a service-connected cause of death.  In the June 
2000 rating decision on appeal, the RO denied her claim as 
not well grounded under then-prevailing legal authority.  

Since that time, there has been a significant change in the 
law with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 
Supp. 2001)).  VA has recently issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Among other things, VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA as to the 
duty to assist, and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Pursuant to VCAA, VA's duty to assist the claimant includes 
providing a medical examination or medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(4).  

In this case, the record reveals that the veteran died in 
March 2000 at age 81.  The cause of death is listed on the 
death certificate as septic shock due to neutropenic sepsis 
resulting from esophageal cancer.  At the time of his death, 
service connection was in effect for the following:  
traumatic lesion, gunshot wound with impairment of the 
nervous system and personality disorder (rated 70 percent 
disabling), and loss of skull bone without brain hernia 
(rated 30 percent).  His combined rating was 80 percent and 
he had a total rating based on individual unemployability due 
to service-connected disabilities, effective in March 1991.

The appellant argues that service connection for the cause of 
the veteran's death is warranted as his service-connected 
disabilities were debilitating and impaired his health such 
that he was materially less capable of resisting the effects 
of his fatal esophageal cancer.  38 C.F.R. § 3.312(c)(3).  
She indicates that she was advised by VA physicians that, due 
to his poor condition resulting from service-connected 
disabilities, he was not a candidate for surgery of his 
esophageal cancer.  

The RO has advised the appellant to submit statements from 
these physicians, but no additional evidence has been 
forthcoming.  The RO has also obtained the veteran's VA 
treatment records pertaining to his terminal period of 
hospitalization.  These records reveal that physicians felt 
that "given his age and anginal [history], it is unlikely 
that [the veteran] would be an acceptable surgical 
candidate."  (See January 10, 2000 VA treatment record.)  
Another treatment record, dated March 26, 2000, noted that 
"[s]urgery consultants did not feel that [the veteran] would 
be a good candidate given the proximity [of the cancer] to 
the trachea."  However, no medical evidence of record 
provides any indication as to whether any of the disabilities 
which caused the veteran's death were causally related to his 
service, any incident therein, or any service-connected 
disability.  Also, there is no evidence that the veteran's 
service-connected disabilities impaired his health to an 
extent that he was materially less capable of resisting the 
effects of his fatal esophageal cancer.  Thus, the Board 
believes a medical opinion in this case is required under 
VCAA.

Finally, it is noted that it appears that at one time during 
this appeal, the appellant was represented by Disabled 
American Veterans.  However, the record does not currently 
contain a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of any 
organization.  Moreover, there is no indication that she 
revoked any power of attorney.  This matter requires 
clarification by the RO.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and clarify whether or not she desires to 
be represented in this appeal.  She 
should be requested to submit a power of 
attorney form if she desires 
representation, for which purpose she 
should be furnished a VA Form 21-22.

2.  The RO should forward the veteran's 
claims folder to an appropriate VA 
physician for an opinion as to the cause 
of his death.  The physician should 
provide an opinion as to whether it is at 
least as likely as not that any of the 
disabilities which caused or contributed 
to the veteran's death were causally 
related to his service, any incident 
therein, or any service-connected 
disability.  In addition, the physician 
should provide an opinion as to whether 
it is at least as likely as not that any 
of the veteran's service-connected 
disabilities had a debilitating effect 
and materially accelerated death or 
materially rendered him less capable of 
resisting the effect of the fatal 
esophageal cancer.  A complete rationale 
for any opinion expressed by the 
physician should be provided.

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

Then, the RO should review the claim.  If the benefit sought 
on appeal remains denied, the appellant and her 
representative, if any, should be provided with a 
supplemental statement of the case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 


